Citation Nr: 1715940	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-51 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a service connection for bilateral hearing loss.

2. Entitlement to a service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel
			INTRODUCTION
	
The veteran had active duty from February 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age is defined as 75 or more years of age).  

This appeal is being processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary in order to ensure that the Board has a complete record on which to base its decision.

A remand in needed in order to obtain the Veteran's private treatment records.  During the May 2015 hearing, the Veteran testified that he was receiving treatment for hearing loss from a private physician.  The Veteran requested a 90-day extension to obtain the private treatment records so that he can provide them to the RO.  However, the Veteran's private treatment records are not part of his claims file.  VA's duty to assist includes assisting the Veteran in procure service and other relevant records.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's private treatment records regarding his hearing loss and tinnitus must be obtained prior to adjudication by the Board.

A remand is also necessary to obtain an addendum medical opinion to the March 2014 audiological examination.  In the March 2014 Compensation and Pension examination report, the examiner stated that the Veteran was exposed to noise post-service while working in manufacturing and he did not have a documented record of hearing loss at separation from the military.  During the May 2015 hearing, the Veteran testified that his post-service employment included office work as a design engineer and engineering manager.  In addition, he denied any exposure to loud noises after he left the military.  The Veteran's hearing testimony was not available to the March 2014 examiner.  An addendum opinion is needed to address the Veteran's hearing testimony regarding his post-service employment and loud noise exposure.  See Brooks v. McDonald, No. 12-1863, 2014 U.S. App. Vet. Claims LEXIS 1966, at *11-12 (Vet. App. Nov. 26, 2014) ("an examiner's rationale may be inadequate where the examiner does not discuss lay evidence of record regarding a medical condition and instead relies on the absence of corroborating medical records"); see also Davies v. Nicholson, 21 Vet. 79 (2007).    

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Obtain the Veteran's private treatment records related to his bilateral hearing loss and tinnitus.

2. Obtain an addendum opinion from the same examiner who conducted the March 2014 VA examination to ascertain whether it is as likely as not (i.e. to at least a 50-50 degree of probability) that the Veteran's hearing loss and tinnitus are related to acoustic trauma sustained in service.  If that examiner is unavailable, the appellant should be afforded a new examination.  The examiner is asked to review all pertinent records associated with the claims file.  

The examiner should consider the Veteran's May 2015 hearing testimony that he worked as a design engineer and engineering manager in an office environment and was not exposed to loud noises. 

The examiner should explain the rationale for all opinion(s) provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3. Review all pertinent evidence since the last adjudication and readjudicate the claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence, applicable law and regulations considered pertinent to the issue. The Veteran and his attorney should be furnished an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





